EXHIBIT 10iii

PERSONAL and CONFIDENTIAL

February 9, 2011

First Name Last Name

Dear First Name:

I am pleased to inform you that you are one of a select group of individuals
receiving a restricted stock units (RSUs) award in 2011. We use this award to
reward performers who we believe will be key contributors to our growth well
into the future.

You have been awarded XX RSUs.

The RSUs will vest as follows:

 

Date of Vest

  

Portion Vested

March 21, 2012

   One-third

March 21, 2013

   One-third

March 21, 2014

   One-third

Also, the vesting of your RSUs is dependent upon your remaining continuously
employed with Stryker through the vesting date except as otherwise provided in
the Terms and Conditions.

You will be required to “Accept” the award online via the UBS One Source website
located at www.ubs.com/onesource/SYK between March 2 and March 30, 2011. The
detailed terms of the RSUs are set forth in the Terms and Conditions and any
applicable country addendum and the provisions of the Company’s 2006 Long-Term
Incentive Plan. Those documents, together with the related Prospectus, are
available on the UBS One Source website and you should read them before
accepting the award. We suggest that you retain hard copies of this letter and
the Terms and Conditions and any applicable country addendum as evidence of the
award of the RSUs to you.

There also are additional educational materials on the UBS One Source website in
the Library section including RSUs Brochure, RSUs Frequently Asked Questions and
RSUs Tax Questions & Answers.

The efforts and the results you have delivered have demonstrated how you are
there for Stryker, and these stock awards are one way in which we are there for
you. Thank you for your strong performance and I look forward to your future
contributions toward making Stryker the world’s most admired, fastest growing
medical technology company!

 

Sincerely, /s/ Stephen P. MacMillan Stephen P. MacMillan Chairman, President and
Chief Executive Officer



--------------------------------------------------------------------------------

STRYKER CORPORATION

TERMS AND CONDITIONS

RELATING TO RESTRICTED STOCK UNITS GRANTED

PURSUANT TO THE 2006 LONG-TERM INCENTIVE PLAN

1. The Restricted Stock Units (“RSUs”) with respect to Common Stock of Stryker
Corporation (the “Company”) granted to you during 2011 are subject to these
Terms and Conditions Relating to Restricted Stock Units Granted Pursuant to the
2006 Long-Term Incentive Plan (“Terms and Conditions”) and all of the terms and
conditions of the Stryker Corporation 2006 Long-Term Incentive Plan, as amended
(the “Plan”), which is incorporated herein by reference. In the case of a
conflict between these Terms and Conditions and the terms of the Plan, the
provisions of the Plan will govern. Capitalized terms used but not defined
herein have the meaning provided therefor in the Plan. For purposes of these
Terms and Conditions, “Employer” means the Company or Subsidiary that employs
you as of the Grant Date and, in the event you transfer employment to the
Company or another Subsidiary following the Grant Date, the Company or
Subsidiary that employs you during the remaining term of the RSUs on an
applicable date.

2. Your right to receive the Shares issuable pursuant to the RSUs upon vesting
shall be only as follows:

(a) If you cease to be an Employee of your Employer by reason of Disability (as
such term is defined in the Plan or determined under local law) or death, you or
your estate will become fully vested in your RSUs, and you, your legal
representative or your estate will receive all of the underlying Shares as soon
as administratively practicable following your termination by Disability or
death.

(b) If you cease to be an Employee of your Employer for any reason other than
those provided in (a) above, you or your estate (in the event of your death
after such termination) shall cease vesting in your RSUs effective as of your
Termination Date. If you are a resident of or employed in the United States,
“Termination Date” shall mean the effective date of termination of your
employment with your Employer. If you are resident or employed outside of the
United States, “Termination Date” shall mean the earliest of (i) the date on
which notice of termination is provided to you, (ii) the last day of your active
service with your Employer, or (iii) the last day on which you are an Employee
of your Employer, as determined in each case without including any required
advance notice period and irrespective of the status of the termination under
local labor or employment laws.

(c) If you are resident and/or employed in a country that is a member of the
European Union, the grant of the RSUs and these Terms and Conditions are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of the Terms and Conditions are
invalid or unenforceable, in whole or in part, under the Age Discrimination
Rules, the Company, in its sole discretion, shall have the power and authority
to revise or strike such provision to the



--------------------------------------------------------------------------------

minimum extent necessary to make it valid and enforceable to the full extent
permitted under local law.

(d) Notwithstanding the foregoing, the Company may, in its sole discretion,
settle the RSUs in the form of a cash payment to the extent settlement of the
RSUs is prohibited under local law, or would require you, the Company and/or
your Employer to obtain the approval of any governmental and/or regulatory body
in your country of residence (or country of employment, if different).
Alternatively, the Company may, in its sole discretion, settle the RSUs in the
form of Shares but require an immediate sale of such Shares.

3. The number of Shares subject to the RSUs shall be subject to adjustment and
the vesting dates hereof may be accelerated as follows:

(a) In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the RSUs the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such share shall be
exchanged, or to which each such share shall be entitled. The other terms of the
RSUs shall also be appropriately amended as may be necessary to reflect the
foregoing events. In the event there shall be any other change in the number or
kind of the outstanding Shares, or of any stock or other securities into which
such Shares shall have been exchanged, then if the Committee shall, in its sole
discretion, determine that such change equitably requires an adjustment in the
RSUs, such adjustment shall be made in accordance with such determination.

(b) Fractional Shares resulting from any adjustment in the RSUs may be settled
in cash or otherwise as the Committee shall determine. Notice of any adjustment
will be given to you and such adjustment (whether or not such notice is given)
shall be effective and binding for all purposes hereof.

(c) The Committee shall have the power to amend the RSUs to permit the immediate
vesting of the RSUs (and to terminate any unvested RSUs) and the distribution of
the underlying Shares prior to the effectiveness of (i) any disposition of
substantially all of the assets of the Company or the Employer, (ii) the
shutdown, discontinuance of operations or dissolution of the Company or the
Employer, or (iii) the merger or consolidation of the Company or the Employer
with or into any other unrelated corporation.

4. If you are resident or employed outside of the United States, you agree, as a
condition of the grant of the RSUs, to repatriate all payments attributable to
the Shares and/or cash acquired under the Plan (including, but not limited to,
dividends and any proceeds derived from the sale of the Shares acquired pursuant
to the RSUs) in accordance with local foreign exchange rules and regulations in
your country of residence (and country of employment, if



--------------------------------------------------------------------------------

different). In addition, you also agree to take any and all actions, and consent
to any and all actions taken by the Company and its Subsidiaries, as may be
required to allow the Company and its Subsidiaries to comply with local laws,
rules and regulations in your country of residence (and country of employment,
if different). Finally, you agree to take any and all actions as may be required
to comply with your personal legal and tax obligations under local laws, rules
and regulations in your country of residence (and country of employment, if
different).

5. Regardless of any action the Company and/or your Employer take with respect
to any or all income tax (including U.S. federal, state and local taxes or
non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and your Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including the grant of the RSUs, the
vesting of the RSUs, the subsequent sale of any Shares acquired pursuant to the
RSUs and the receipt of any dividends; and (ii) do not commit to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate your
liability for Tax-Related Items.

Prior to the delivery of Shares upon the vesting of your RSUs, if your country
of residence (and/or the country of employment, if different) requires
withholding of Tax-Related Items, the Company shall withhold a sufficient number
of whole Shares otherwise issuable upon the vesting of the RSUs that have an
aggregate Fair Market Value sufficient to pay the minimum Tax-Related Items
required to be withheld with respect to the Shares. In cases where the Fair
Market Value of the number of whole Shares withheld is greater than the minimum
Tax-Related Items required to be withheld, the Company shall make a cash payment
to you equal to the difference as soon as administratively practicable. The cash
equivalent of the Shares withheld will be used to settle the obligation to
withhold the Tax-Related Items. Alternatively, your Employer may withhold the
minimum Tax-Related Items required to be withheld with respect to the Shares in
cash from your regular salary and/or wages, or any other amounts payable to you.
In the event the withholding requirements are not satisfied through the
withholding of Shares by the Company or through your regular salary and/or wages
or other amounts payable to you by your Employer, no Shares will be issued to
you (or your estate) upon vesting of the RSUs unless and until satisfactory
arrangements (as determined by the Board of Directors) have been made by you
with respect to the payment of any Tax-Related Items which the Company and your
Employer determines, in its sole discretion, must be withheld or collected with
respect to such RSUs. By accepting this grant of RSUs, you expressly consent to
the withholding of Shares and/or your regular salary and/or wages, or other
amounts payable to you as provided for hereunder. All other Tax-Related Items
related to the RSUs and any Shares delivered in payment thereof are your sole
responsibility.

The RSUs are intended to be exempt from the requirements of Code Section 409A.
The Plan and these Terms and Conditions shall be administered and interpreted in
a manner consistent with this intent. If the Company determines that these Terms
and Conditions are subject to Code Section 409A and that it has failed to comply
with the requirements of that Section, the Company may, at the Company’s sole
discretion, and without your consent, amend these Terms and Conditions to cause
them to comply with Code Section 409A or be exempt from



--------------------------------------------------------------------------------

Code Section 409A.

6. If you were required to sign the “Stryker Confidentiality, Intellectual
Property, Non-Competition and Non-Solicitation Agreement” or a similar agreement
in order to receive the RSUs or have previously signed such an agreement and you
breach any non-competition, nonsolicitation or nondisclosure provision or
provision as to ownership of inventions contained therein at any time while
employed by the Company or a Subsidiary, or during the one-year period following
termination of employment, any unvested RSUs shall be rescinded and you shall
return to the Company all Shares that were acquired upon vesting of the RSUs
that you have not disposed of and the Company shall repay you an amount for each
such Share equal to the Fair Market Value of a Share at such time. Further, you
shall pay to the Company an amount equal to the profit realized by you on all
Shares that were acquired upon vesting of the RSUs that you have disposed of.
For purposes of the preceding sentence, the profit shall be the Fair Market
Value of the Shares at the time of disposition.

7. The RSUs shall be transferable only by will or the laws of descent and
distribution. If you shall purport to make any transfer of the RSUs, except as
aforesaid, the RSUs and all rights thereunder shall terminate immediately.

8. The RSUs shall not be vested in whole or in part, and the Company shall not
be obligated to issue any Shares subject to the RSUs, if such issuance would, in
the opinion of counsel for the Company, violate the Securities Act of 1933, or
other Federal, State or non-U.S. statutes having similar requirements, as it may
be in effect at the time. The RSUs are subject to the further requirement that,
if at any time the Board of Directors shall determine in its discretion that the
listing or qualification of the Shares subject to the RSUs under any securities
exchange requirements or under any applicable law, or the consent or approval of
any governmental regulatory body, is necessary or desirable as a condition of,
or in connection with, the issuance of shares under the RSUs, the RSUs may not
be vested in whole or in part unless such listing, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board of Directors.

9. The grant of the RSUs shall not confer upon you any right to continue in the
employ of your Employer nor limit in any way the right of your Employer to
terminate your employment at any time. You shall have no rights as a shareholder
of the Company with respect to any Shares issuable upon the vesting of the RSUs
until the date of issuance of such Shares.

10. You acknowledge and agree that the Plan is discretionary in nature and may
be amended, cancelled, or terminated by the Company, in its sole discretion, at
any time. The grant of the RSUs under the Plan is a one-time benefit and does
not create any contractual or other right to receive a grant of RSUs or any
other award under the Plan or other benefits in lieu thereof in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the form and timing of any grant, the number of Shares
subject to the grant, and the vesting provisions. Any amendment, modification or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of your employment with your Employer.



--------------------------------------------------------------------------------

11. Your participation in the Plan is voluntary. The value of the RSUs and any
other awards granted under the Plan is an extraordinary item of compensation
outside the scope of your employment (and your employment contract, if any). Any
grant under the Plan, including the grant of the RSUs, is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.

12. These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.

13. The Company and your Employer hereby notify you of the following in relation
to your personal data and the collection, processing and transfer of such data
in relation to the grant of the RSUs and your participation in the Plan,
pursuant to applicable personal data protection laws. The collection, processing
and transfer of your personal data is necessary for the Company’s administration
of the Plan and your participation in the Plan, and your denial and/or objection
to the collection, processing and transfer of personal data may affect your
ability to participate in the Plan. As such, you voluntarily acknowledge,
consent and agree (where required under applicable law) to the collection, use,
processing and transfer of personal data as described herein.

The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all RSUs or any other entitlement to Shares awarded, canceled,
purchased, vested, unvested or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by you or
collected, where lawful, from third parties, and the Company and your Employer
will process the Data for the exclusive purpose of implementing, administering
and managing your participation in the Plan. The data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence. Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. The Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for your participation in the Plan.

The Company and your Employer will transfer Data as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and the Company and your Employer may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, the United States or elsewhere throughout the world. You hereby authorize
(where required under applicable law) the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the



--------------------------------------------------------------------------------

subsequent holding of Shares on your behalf to a broker or other third party
with whom you may elect to deposit any Shares acquired pursuant to the Plan.

You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) to oppose, for legal reasons,
the collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
your participation in the Plan. You may seek to exercise these rights by
contacting your local HR manager.

14. The grant of the RSUs is not intended to be a public offering of securities
in your country of residence (and country of employment, if different). The
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law).

15. All questions concerning the construction, validity and interpretation of
the RSUs and the Plan shall be governed and construed according to the laws of
the State of Michigan, without regard to the application of the conflicts of
laws provisions thereof. Any disputes regarding the RSUs or the Plan shall be
brought only in the state or federal courts of the State of Michigan.

16. The Company may, in its sole discretion, decide to deliver any documents
related to the RSUs or other awards granted to you under the Plan by electronic
means. You hereby consent to receive such documents be electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

17. If you are resident outside of the United States, you acknowledge and agree
that it is your express intent that these Terms and Conditions, the Plan and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to the RSUs, be drawn up in English. If you have received these Terms
and Conditions, the Plan or any other documents related to the RSUs translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version will control.

18. Notwithstanding any provisions of these Terms and Conditions to the
contrary, the RSUs shall be subject to any special terms and conditions for your
country of residence (and country of employment, if different), as are set forth
in the applicable Addendum to these Terms and Conditions. Further, if you
transfer your residence and/or employment to another country reflected in the
Addenda to these Terms and Conditions, the special terms and conditions for such
country will apply to you to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable. Any applicable Addendum shall constitute part of these Terms and
Conditions.

19. The Company reserves the right to impose other requirements on the RSUs, any



--------------------------------------------------------------------------------

Shares acquired pursuant to the RSUs, and your participation in the Plan, to the
extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan. Such requirements may include (but
are not limited to) requiring you to sign any agreements or undertakings that
may be necessary to accomplish the foregoing.

*     *     *     *     *